Carpenter, J.
While I concur in the conclusion of Justice Hooker, my views of the case compel me to prepare a separate opinion. In 1900 the legislature of this State repealed the law incorporating plaintiff. It took this action in pursuance of authority reserved in said law, *159and authorized plaintiff to bring suit to recover the damages thereby sustained. Plaintiff subsequently instituted this suit to recover those damages.
The question presented on this record is this: Is plaintiff entitled to recover for the loss of the franchise granted, to it by the State in its original act of incorporation? The circuit court, on an issue raised by defendant’s demurrer to plaintiff’s declaration, held that it is. Is that decision correct ? This depends upon the proper construction of section 39, Act No. 42 of the Laws of 1846 (the act incorporating plaintiff and giving it perpetual existence, except as therein otherwise provided). Section 39 reads as follows:
“The State reserves the right at any time after thirty years from the passage of this act by a vote of two-thirds of each branch of the legislature to alter, amend, or repeal the same: Provided, That said company shall be compensated by the State for all damages sustained by reason of such alteration, amendment or repeal.”
Plaintiff contends that the foregoing language, properly construed, obligates defendant to compensate plaintiff for its franchise lost by the repeal of its charter. Defendant denies this. The argument of defendant’s counsel in support of their denial, briefly stated, is this: (a) That the legislature intended by section 39 to obtain greater rights after the expiration of the said 30 years than it had theretofore possessed; (6) that it had theretofore possessed the right, by exercising the power of eminent domain, to destroy defendant’s franchise upon making proper compensation; and (c) it therefore follows that the legislature, by section 39, intended to reserve authority to destroy plaintiff’s franchise without making proper compensation. Is this argument (which was presented with great force, ability, and ingenuity by the eminent counsel representing defendant) sound ?
According to section 39, the State may repeal plaintiff’s charter after the lapse of 30 years, provided plaintiff ‘ ‘ shall be compensated for all damages sustained by reason *160of such * * * repeal.” To deny plaintiff the right of compensation for a franchise extinguished by the repeal is to assert that the legislature, in declaring that plaintiff should have all damages, intended that it should have less than all damages sustained by the repeal.
It is, then, not unfair to state defendant’s argument as follows: The necessity of giving effect to the manifest intent of the legislature that its right should be greater after 30 years than theretofore compels us to declare that, in saying that plaintiff should have “all damages,” the legislature intended that it should have less than all damages sustained by the repeal of its charter. While, perhaps, this argument might properly be answered by saying that the words “all damages ” can, under no rule of construction, be declared to mean less than all damages, I think the better answer is this, viz.: Full effect may be given the intent of the legislature that its rights should be greater after 30 years than theretofore, without declaring that, in using the words “all damages,” it meant to exclude damages for the destruction of a franchise.
The only ground for saying that the rights of the legislature, if the State must pay for a franchise destroyed by the repeal of plaintiff’s charter, were not greater after the lapse of 30 years than theretofore, is that it might at any time, upon making proper compensation, have taken the franchise of plaintiff by exercising the power of eminent domain. The legislature, under the Constitution in force in 1846, had the right to determine the necessity for taking property by eminent domain (Cooley on Constitutional Limitations [7th Ed.], p. 759), and there is authority for saying that it might, by the exercise of that right, upon providing for proper compensation therefor, have taken the franchise of a corporation. See West River Bridge Co. v. Dix, 6 How. (U. S.) 528. See, also, Armington v. Barnet, 15 Vt. 745; West River Bridge Co. v. Dix, 16 Vt. 446; Piscataqua Bridge v. New Hampshire Bridge, 7 N. H. 35.
As bearing upon the intent of the legislature, its pos*161session of this power of eminent domain is utterly unimportant ; for it had agreed with defendant in unequivocal terms not to exercise it. That agreement is found in these words, quoted from the thirty-sixth section of the act incorporating plaintiff:
“And the rights and franchises vested or which may vest in said company under or by virtue of this act, shall not in any manner be prejudiced or affected, save as herein provided, or by judicial proceedings, or by a repurchase of said railroad, to be made by the State in manner aforesaid.”
It is obvious that an attempt by the legislature to take plaintiff’s franchise under the power of eminent domain, itself determining the necessity therefor, would be a clear violation of the foregoing agreement. There is thus manifested in plaintiff’s charter the intent of the legislature —and whether the agreement manifesting that intent is valid or otherwise is utterly unimportant in determining the question of legislative intent under consideration— that it will not, either during the first 30 years of plaintiff’s corporate existence or afterwards, by exercising the power of eminent domain, destroy plaintiff’s franchise. When it enacted section 39, the legislature intended to divest itself of the right to take plaintiff’s franchise by the exercise of the power of eminent domain; and therefore, when it agreed to make full compensation for a franchise lost by the repeal of plaintiff’s charter, the legislature did intend to acquire a right which otherwise it did not have. There is, then, no basis for the argument of defendant that the obligation to pay for said franchise denied effect to the manifest intent of the legislature that its right should be greater after 30 years than theretofore. That argument must, in its last analysis, rest upon the obviously impossible proposition that the legislature intended to exercise a right which it solemnly agreed it would not exercise. I conclude, therefore, that the construction of section 39, in accordance with its obvious signification, *162which obligates defendant to make full compensation for a franchise lost by the repeal of plaintiff’s charter, is not opposed to the intent of the legislature to thereby acquire a new right.
Defendant’s counsel also contend that the provision for compensation “must be strictly construed.” They say:
“The office of a proviso is to carve exceptions out of a purview. If the State must pay for simply taking away what it had given, then, as already shown, the proviso does not limit, but it destroys, the purview. The only way to give effect to the purview, and to the proviso as well, is to hold that, if the State takes what it had given, plaintiff’s damages are limited to such losses as result from the destruction of rights acquired in the lawful exercise of, or in virtue of, the franchises that had been given.”
The answer to this contention is, in my judgment, correctly stated in plaintiff’s brief. It is as follows:
“The provision relative to compensation is not a proviso in any such refined sense as claimed by the defendant, but is more in the nature of a condition, expressed in terms so clear as to preclude the application of technical rules of construction.”
See Voorhees v. Bank of U. S., 10 Pet. (U. S.) 449; Georgia Railroad & Banking Co. v. Smith, 128 U. S. 181.
The order overruling defendant’s demurrer is therefore affirmed, and the record will be remanded for further proceedings.
Mr.AT.VAV, C. J., and GRANT, MONTGOMERY, Ostrander, and Moore, JJ., concurred with Carpenter, J. Blair, J., did not sit.